950 So.2d 486 (2007)
Emanuel CHARLES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-170.
District Court of Appeal of Florida, Fourth District.
February 28, 2007.
Emanuel Charles, Miami, pro se.
No appearance required for appellee.
*487 PER CURIAM.
Appellant Emanuel Charles appeals the trial court order dismissing his amended motion for postconviction relief, a third amended motion, a fourth amended motion, and a fifth amended motion, all for lack of jurisdiction. We affirm, without prejudice to his right to refile those motions once this court's mandate issues in the pending appeal of his earlier motion for postconviction relief in our case number 03-3972. See Cross v. State, 834 So.2d 961 (Fla. 4th DCA 2003); Washington v. State, 823 So.2d 248 (Fla. 4th DCA 2002); Wells v. State, 362 So.2d 441 (Fla. 4th DCA 1978).
STEVENSON, C.J., STONE and GROSS, JJ., concur.